Citation Nr: 1142202	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability, claimed as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned in November 2009.  A transcript of the proceeding is of record.

The Board remanded the claim in January 2010 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding linking the Veteran's current left shoulder and bilateral knee disabilities to his military service, nor did arthritis of the left shoulder or either knee become manifest within one year of separation from service.

2.  The Veteran is not in receipt of service connection for a left knee disability. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice by letter dated in July 2007. 

At the Veteran's hearing in November 2009, he waived any error in the timing or content of VA notice.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained medical opinions as to the etiology of the left shoulder and left knee disabilities.  

The Veteran requested service connection for a right knee disability as due to his left knee disability.  As he is not in receipt of service connection for a left knee disability, secondary service connection for his right knee disability is not warranted.  In addition, there are no complaints or findings of a right knee disability in service.  An opinion is "necessary" under 38 U.S.C.A. § 5103A(d) only when:  (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  The examiner who conducted the April 2010 VA examination failed to answer the question of whether the Veteran's right knee disability was caused or aggravated by his left knee disability.  In light of this decision denying service connection for a left knee disability, the failure to resolve that issue is harmless error.  

The Veteran was afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


II.  Analysis

The Veteran and a fellow serviceman stated that the Veteran sustained a left shoulder injury in service while swimming during boot camp.  He did not seek medical treatment for the condition because he feared he would not graduate boot camp with his unit.  He also noted that he injured his left knee in service, as evidenced by his service treatment records.  He also contends that he suffered from left shoulder and left knee pain and weakness since separation from service.  He also maintains that having to favor his right knee due to his left knee pain and weakness caused his current right knee disability.  

Service treatment records indicate that, in January 1977, the Veteran complained of pain behind the left knee from playing football.  In May 1978, an examiner noted that the Veteran's left knee had been weak for the past seven years, and questioned whether the Veteran had chondromalacia of the left knee.  He underwent physical therapy in June 1978.  

In a private treatment note dated in April 1994, the Veteran stated that he sustained a work-related injury to his left knee that month.  He denied prior left knee injuries or problems.  

In a private treatment note dated in January 1995, the Veteran stated that he first injured his left shoulder in service while swimming, and it popped out again two or three years later while swimming.  The left shoulder also popped out in 1985 or 1986, and has popped out five to ten times over the past several years.  

He underwent arthroscopic debridement of the left knee in February 1995.  The history portion of the surgical report again noted that he had no prior left knee problems.  He underwent surgery for removal of loose bodies in the left shoulder in May 1995.  

A letter from a private physician dated in January 1996 indicated that the Veteran's left knee chondromalacia produced a five percent permanent partial impairment of the left knee due to the work-related injury.  
A VA examination was conducted in April 2010.  After a review of the Veteran's claims file and examination, the examiner stated that the Veteran was treated in service for left knee pain and the Veteran currently has early degenerative joint disease of the left knee, less likely due to the inservice injury, and more likely due to aging and the 1994 work-related injury.  The examiner cited to a study showing that people between the ages of 25 to 34 have a 0.1 percent prevalence of osteoarthritis compared to an over 80 percent rate for people over 50.  The examiner also noted there were no complaints of any left shoulder conditions in the Veteran's service treatment records, and no documentation of any left shoulder disability until 1995.  Therefore, the examiner opined that the current tears of the Veteran's right shoulder tendons were not caused by service.  

Service connection is generally warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).

If arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from active duty, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  If a disease is shown to be chronic in service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

Regarding the left shoulder and left knee, as there is no competent evidence of record to satisfy the last element of the Pond test, service connection is not warranted on a direct basis pursuant to 38 C.F.R. § 3.303(a).   

The April 2010 VA examiner's negative assessment is supported by the evidence of record, which documents no chronic left shoulder or left knee problems until the mid-1990's.  The examiner referred to the Veteran's in-service left knee complaints, but attributed the current left knee disability to aging and a post-service work-related injury.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")  The Veteran has submitted no competent medical nexus evidence contrary to these opinions.  

The Veteran is competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his disabilities, and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who reviewed the Veteran's claims file and provided the reasons for his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, service connection on a direct basis is not warranted.

The Veteran contends that his left shoulder and left knee disabilities existed since his military service.  However, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

A Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  The Veteran did not mention any left shoulder problem in service.  He did not mention any knee or left shoulder problems in June 1984, when he requested service connection for pain in the left scrotum.  He did not initiate this claim until 2007, almost 25 years after service.  The earliest post-service medical evidence of any of these disabilities is in the mid 1990's.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Regarding the left knee, that evidence refers to a work-related injury in which the Veteran stated that he had no left knee problems before the work-related injury.  This evidence weighs heavily against a finding that the Veteran had continuity of left shoulder or left knee symptomatology from separation from service.  

Regarding the Veteran right knee claim, his sole theory of entitlement has been that his service connected left knee caused or aggravated the right knee disability; he has never claimed it is related to service on a direct basis and, indeed, there is no such evidence of any right knee problems in service.  Given the fact that the Veteran is not service connected for a left knee disability, secondary service connection must be denied.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 



ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability, claimed as secondary to left knee disability is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


